Gileillan, C. J.
The finding of the court below that the $10 was retained by plaintiff out of the $300 loaned, as payment for services rendered by him to defendants, and not for the use of or forbearance upon the money loaned, is, if sustained, conclusive that the •transaction was not usurious; and such was the fact if the plaintiff’s testimony that defendants allowed and paid the $10 to him for *277trouble incurred and favors done by plaintiff on behalf of and to defendants in previous transactions was true; and which version — the plaintiff’s or defendants’ — was true, was for the trial court to say.
Judgment affirmed.
(Opinion published 53 N. W. Rep. 648.)